DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

 CERTAIN UNDERWRITERS AT LLOYD’S SEVERALLY SUBSCRIBING
 TO POLICY NO. MCG987-0079, a foreign corporation, AND POLICY
          NO. WSG066410-0052, a foreign corporation,
                         Appellant,

                                    v.

       MORTGAGE INVESTORS II, LLC, a Florida Corporation,
                        Appellee.

                              No. 4D17-2264

                         [September 27, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Sandra Perlman, Judge; L.T. Case No. CACE 11-015570
(04).

   Marlin K. Green, Michele A. Lo Presti, and Frantz Destin Jr., of Brown
Sims, Coral Gables, for appellant.

   Jane Kreusler-Walsh and Rebecca Mercier Vargas of Kreusler-Walsh,
Vargas & Serafin, P.A., West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

CIKLIN, CONNER, JJ., and MIRMAN, LAWRENCE, Associate Judge, concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.